      Case 3:18-cv-01847-WHA Document 51-1 Filed 12/03/19 Page 1 of 3



     JOHN S. FERRELL (SBN 154914)
 1   jsferrell@carrferrell.com
     ROBERT J. YORIO (SBN 93178)
 2   yorio@carrferrell.com
     ILENE H. GOLDBERG (SBN 168051)
 3   igoldberg@carrferrell.com
     CARR & FERRELL LLP
 4   120 Constitution Drive
     Menlo Park, California 94025
 5   Telephone: (650) 812-3400
     Facsimile: (650) 812-3444
 6
     LOUIS M. HEIDELBERGER (Pro Hac Vice)
 7   Louis.heidelberger@gmail.com
     THE LAW OFFICES OF LOUIS M. HEIDELBER, ESQ. LLC.
 8   1229 Laurel Oak Lane
     York, PA 17403
 9   Telephone: (215) 284-8910
     Facsimile: (267) 388-3996
10
11   Attorneys for Plaintiff
     TECHNICAL LED INTELLECTUAL PROPERTY, LLC
12
13                               UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15
16   TECHNICAL LED INTELLECTUAL                    Case No. 3:18-cv-01847-WHA
     PROPERTY, LLC, a Delaware limited
17
     liability company,
                                                   DECLARATION OF LOUIS M.
18
           Plaintiff,                              HEIDELBERGER IN SUPPORT OF
19                                                 REFILED ADMINISTRATIVE MOTION TO
           v.                                      FILE UNDER SEAL DOCUMENTS IN
20                                                 SUPPORT OF PLAINTIFF’S MOTION FOR
     AEON LABS, LLC, a California limited          DEFAULT JUDGMENT AGAINST AEON
21   liability company,                            LABS, LLC
22
           Defendant.
23                                                 COMPLAINT FILED: 03/26/2018

24
25
26              1.   I am attorney for Technical LED Intellectual Property LLC. (“Tech LED”).
27                   The following is within my personal knowledge and if called upon as a
28                   witness, I could and would competently testify thereto as follows.
     Case 3:18-cv-01847-WHA Document 51-1 Filed 12/03/19 Page 2 of 3




 1
 2         2.   On October 28, 2019, Tech LED filed an Administrative Motion to file

 3              specified documents under seal. DKT No.44. By Order dated December 2,

 4              2019, the Court denied the originally filed motion but granted leave to file a

 5              revised Administrative Motion to Seal within three days. DKT No. 48.
 6         3.   This declaration (“Seal Dec. LH”) is in support of Tech LED’s revised
 7
                administrative motion to seal selected documents filed concurrently herewith.
 8
           4.   Non-public versions of Exhibits 1-A and 1-B, to Seal Dec LH, namely Exhibits
 9
                “G” (as corrected) and “H” to the Declaration of LH in support of its
10
                Memorandum and Evidence in Support of Plaintiff’s Request for Remedies (DKT
11
12              No. 45); namely, (1) Amazon Confidential Sales Data of Defendant, Ex G; and

13              (2) highly confidential information summarizing Settlement Agreements between
14              Tech LED and Defendants that were prosecuted by Tech LED and the actual
15
                Settlement Agreements, Ex H were filed on October 28, 2018 (DKT # 45).
16
           5.   These documents were submitted in support of Technical LED’s Memorandum
17
                and Evidence in Support of Plaintiff’s Request for Remedies against Defendant in
18

19              connection with Plaintiff’s Request for Default Judgment (DKT # 45). This

20              application is made on the basis that one of the documents produced by Amazon

21              pursuant to Plaintiff’s Subpoena of Amazon, Exhibit “G,” is designated as “
22              Amazon Confidential” and the summary page and documents in Exhibit H are
23
                highly confidential and by agreement between Tech LED and the Defendants that
24
                have entered into Settlement Agreements with Plaintiff are required to be
25
                designated as "HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY." Seal
26
27              Dec. LH, p. 2.

28
     Case 3:18-cv-01847-WHA Document 51-1 Filed 12/03/19 Page 3 of 3




 1         6.   As regards Exhibit G, above, it was set forth in the Court’s Decision (DKT 49, p.6)

 2               that the Court had to manually add up the sales. Upon my investigation, I realized

 3               that the incorrect Pivot/summary was provided. In Ex. 1, I have inserted the
 4               correct Pivot summary for Aeotec products which are the products of Defendant,
 5
                 Aeon Labs, LLC.
 6
           7.   This request is narrowly tailored to seal only that material for which good cause to
 7
                 seal has been established.
 8
 9
10
11         I declare under penalty of perjury under the laws of the State of California and the laws

12         of the Commonwealth of Pennsylvania that the foregoing is true and correct.

13
14       Dated: December 3, 2019

15
         By: /s/Louis M. Heidelberger
16       LOUIS M. HEIDELBERGER (Pro Hac Vice)
         Louis.heidelberger@gmail.com
17       THE LAW OFFICES OF LOUIS M. HEIDELBER, ESQ. LLC.
         1229 Laurel Oak Lane
18       York, PA 17403
         Telephone: (215) 284-8910
19       Facsimile: (267) 388-3996

20
21
22
23
24
25
26
27
28
